ORDER **
As the Immigration and Naturalization Service correctly conceded, the district court had subject matter jurisdiction to *478consider Rigoberto Lopez’s habeas corpus petition.1 Accordingly, we reverse the district court’s denial of Lopez’s petition and remand the case to the district court. We leave to the district court the other issues that the INS has raised.
IT IS SO ORDERED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. See INS v. St. Cyr, 533 U.S. 289, 121 S.Ct. 2271, 2287, 150 L.Ed.2d 347 (2001) ("we conclude that habeas jurisdiction under § 2241 was not repealed by [the Antiterrorism and Effective Death Penalty Act] and [the Illegal Immigration Reform and Immigrant Responsibility Act]”).